Exhibit 10.48
 
ENVIRONMENTAL INDEMNIFICATION AGREEMENT




THIS ENVIRONMENTAL INDEMNIFICATION AGREEMENT (“Agreement”), made and entered
into as of January 12, 2012 by LEAWOOD TCP, LLC, a Delaware limited liability
company  (the “Borrower”), and GLIMCHER PROPERTIES LIMITED PARTNERSHIP, A
Delaware limited partnership (the “Guarantor”) (Borrower and the Guarantor being
sometimes hereinafter individually referred to as “Indemnitor” and collectively,
jointly and severally referred to as “Indemnitors”) to and for the benefit of
ING LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut corporation (the
“Lender”).


WITNESSETH:


WHEREAS, Borrower is the owner of certain real property situated in Johnson
County, State of Kansas, as more particularly described on Exhibit “A” attached
hereto and made a part hereof (such real property, together with any additional
real property hereafter encumbered by the lien and interest of the Mortgage (as
defined below), and all improvements now or hereafter located thereon and all
rights and interests of Borrower therein, are hereinafter referred to as the
“Premises”); and


WHEREAS, Lender is about to make a loan to Borrower in the original principal
amount of SEVENTY-SEVEN MILLION AND NO/100 DOLLARS ($77,000,000.00) (the “Loan”)
to be evidenced by a Promissory Note dated on or about this same date (as the
same may be amended, modified, supplemented or extended from time to time, the
“Note”); and


WHEREAS, the Note will be secured by a certain Mortgage, Security Agreement,
Financing Statement and Fixture Filing of even date herewith, from Borrower to
Lender (as the same may be amended, modified, supplemented or extended from time
to time, the “Mortgage”); and


WHEREAS, Guarantor has received and will receive a benefit from Lender making
the Loan and Lender would not make the Loan except upon the participation of
Guarantor in providing the certain guaranty agreement dated on or about this
same date herewith (the “Guaranty”) and entering into this Agreement; and


WHEREAS, as a condition to making the Loan, Lender requires that Indemnitors
provide certain indemnities; and


WHEREAS, to induce Lender to make the Loan, Indemnitors have agreed to provide
such indemnities.


NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, Indemnitors hereby
covenant and agree as follows:
 
 
1

--------------------------------------------------------------------------------

 


1.            Definitions.  For purposes of this Agreement, the following
definitions shall apply:


(a)          The term “Environmental Law” means and includes any federal, state
or local law, statute, regulation or ordinance pertaining to health, industrial
hygiene or the environmental or ecological conditions on, under or about the
Premises, including without limitation each of the following (and their
respective successor provisions): the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. sections 9601 et
seq. (“CERCLA”); the Resource Conservation and Recovery Act of 1976, as amended,
42 U.S.C. sections 6901 et seq. (“RCRA”); the Federal Hazardous Materials
Transportation Act, as amended, 49 U.S.C. sections 1801 et seq.; the Toxic
Substance Control Act, as amended, 15 U.S.C. sections 2601 et seq.; the Clean
Air Act, as amended, 42 U.S.C. sections 1857 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. sections 1251 et seq.; and the
rules, regulations and ordinances of the U.S.  Environmental Protection Agency
and of all other federal, state, county and municipal agencies, boards,
commissions and other governmental bodies and officers having jurisdiction over
the Premises or the use or operation of the Premises.


(b)          The term “Hazardous Substance” means and includes:  (i) those
substances included within the definitions of “hazardous substances”, “hazardous
materials”, “hazardous waste”, “pollutants”, “toxic substances” or “solid waste”
in any Environmental Law; (ii) those substances listed in the U.S. Department of
Transportation Table or amendments thereto (49 CFR 172.101) or by the U.S.
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and any amendments thereto); (iii) those other
substances, materials and wastes which are or become, regulated under any
applicable federal, state or local law, regulation or ordinance or by any
federal, state or local governmental agency, board, commission or other
governmental body, or which are or become classified as hazardous or toxic by
any such law, regulation or ordinance; and (iv) any material, waste or substance
which is any of the following: (1) asbestos; (2) polychlorinated biphenyl; (3)
designated or listed as a “hazardous substance” pursuant to section 311 or
section 307 of the Clean Water Act (33 U.S.C. sections 1251 et seq.); (4)
explosive; (5) radioactive; (6) a petroleum product; (7) infectious waste; or
(8) mold or other similar fungal growth.  As used herein, “mold or other similar
fungal growth” shall mean and include mycotoxin producing molds in amounts
sufficient to create a health risk to humans.  Notwithstanding anything to the
contrary herein, the term “Hazardous Substance” shall not include commercially
sold products otherwise within the definition of the term “Hazardous Substance”,
but (A) which are used or disposed of by Borrower or used or sold by tenants of
the Premises in the ordinary course of their respective businesses, (B) the
presence of which product is not prohibited by applicable Environmental Law, and
(C) the use and disposal of which are in all respects in accordance with
applicable Environmental Law.


(c)          The term “Enforcement or Remedial Action” means and includes any
action taken by any person or entity in an attempt or asserted attempt to
enforce, to achieve compliance with, or to collect or impose assessments,
penalties, fines, or other sanctions provided by, any Environmental Law.
 
 
2

--------------------------------------------------------------------------------

 


(d)          The term “Environmental Liability” means and includes any claim,
demand, obligation, cause of action, accusation, allegation, order, violation,
damage (including consequential damage), injury, judgment, assessment, penalty,
fine, cost of Enforcement or Remedial Action, or any other cost or expense
whatsoever, including actual, reasonable attorneys’ fees and disbursements,
resulting from or arising out of the violation or alleged violation of any
Environmental Law, any Enforcement or Remedial Action, or any alleged exposure
of any person or property to any Hazardous Substance.


2.            Indemnity.  Indemnitors agree to defend, indemnify and hold
harmless Lender, its directors, officers, employees, agents, contractors,
sub-contractors, licensees, invitees, participants, successors and assigns, from
and against any Environmental Liability and any and all claims, demands,
judgments, settlements, damages, actions, causes of action, injuries,
administrative orders, consent agreements and orders, liabilities, penalties,
costs, including but not limited to any cleanup costs, remediation costs and
response costs, and all expenses of any kind whatsoever including reasonable
attorneys’ fees and expenses, including but not limited to those arising out of
loss of life, injury to persons, property or business or damage to natural
resources in connection with the activities of Borrower, its predecessors in
interest, third parties who have trespassed on the Premises or parties in a
contractual relationship with Borrower, or any of them, the foregoing being
collectively referred to as “Claims”, which:


(a)          arise out of the actual, alleged or threatened migration, spill,
leaching, pouring, emptying, injection, discharge, dispersal, release, storage,
treatment, generation, disposal or escape of any Hazardous Substances onto or
from the Premises; or


(b)          actually or allegedly arise out of, in connection with the
Premises, the use, specification or inclusion of any product, material or
process containing Hazardous Substances, the failure to detect the existence or
proportion of Hazardous Substances in the soil, air, surface water or ground
water, or the performance of or failure to perform the abatement of any
Hazardous Substances source or the replacement or removal of any soil, water,
surface water or ground water containing any Hazardous Substances; or


(c)          arise out of the breach of any covenant, warranty or representation
contained in any statement or other information given by any of the Indemnitors
to Lender in connection with the Loan relating to environmental matters,
including but not limited to those set forth in Exhibit B attached hereto and
incorporated herein; or


(d)          arise out of any Enforcement or Remedial Action or any judicial or
administrative action brought pursuant to any Environmental Law or any similar
state law that relates to the Premises.


Indemnitors, their successors and assigns, shall bear, pay and discharge when
and as the same become due and payable, any and all such judgments or claims for
damages, penalties or otherwise against Lender described in this Section 2,
shall hold Lender harmless for those judgments or claims, and shall assume the
burden and expense of defending all suits, administrative proceedings, and
negotiations of any description with any and all persons, political subdivisions
or government agencies arising out of any of the occurrences set forth in this
Section 2.
 
 
3

--------------------------------------------------------------------------------

 


3.            Incorporation of Covenants, Warranties, Representations and
Agreements.  The covenants, warranties, representations and agreements of
Indemnitors set forth in any certificate, report, exhibit or document furnished
by Indemnitors to Lender pursuant to or in connection with the Loan are hereby
incorporated herein and made a part hereof, with the same force and effect as if
set forth fully in this Agreement.


4.            Survival.  Indemnitors’ indemnifications and representations made
herein shall survive any termination or expiration of the documents evidencing
or securing the Loan and/or the repayment of the indebtedness evidenced by the
Note, including, but not limited to, any foreclosure on the Mortgage or
acceptance of a deed in lieu of foreclosure; it being understood and agreed that
the indemnity given herein is independent of the secured indebtedness and the
documents evidencing or securing the Loan.  Notwithstanding the foregoing,
Indemnitors’ indemnifications and representations shall not extend to Hazardous
Substances which first originate on the Premises subsequent to Lender’s
succession to title by virtue of a foreclosure or acceptance of a deed in lieu
of foreclosure.


5.            Notices To Lender. Each Indemnitor shall provide Lender with
prompt oral and written notice upon (a) such Indemnitor becoming aware of any
release or threat of release of any Hazardous Substances upon, under or from the
Premises or any land immediately adjacent to the Premises, (b) such Indemnitor’s
receipt of any complaint, order, citation or notice from any federal, state,
municipal or other governmental agency or authority in connection with any
Hazardous Substances located upon or under or emanating from the Premises, and
(c) such Indemnitor obtaining knowledge of the incurring of any expense by any
governmental agency or authority in connection with the assessment, containment
or removal of any Hazardous Substances located upon or under or emanating from
the Premises or any land immediately adjacent to the Premises; and Indemnitors
shall timely and diligently comply with all their obligations under any
Environmental Law with regard to such release complaint or expense.


6.            Remedial Work.  If any investigation, site monitoring,
containment, cleanup, removal, restoration or other remedial work of any kind or
nature (the “Remedial Work”) is reasonably desirable (in  the case of an
operation and maintenance program or similar monitoring or preventative
programs) or necessary, both as determined by an independent environmental
consultant selected by Lender under any applicable federal, state or local law,
regulation or ordinance, or under any judicial or administrative order or
judgment, or by any governmental person, board, commission or agency, because of
or in connection with the current or future presence, suspected presence,
release or suspected release of a Hazardous Substance into the air, soil,
groundwater, or surface water at, on, about, under or within the Premises or any
portion thereof, Indemnitors shall within thirty (30) days after written demand
by Lender for the performance (or within such shorter time as may be required
under applicable law, regulation, ordinance, order or agreement), commence and
thereafter diligently prosecute to completion all such Remedial Work to the
extent required by law.  All Remedial Work shall be performed by contractors
approved in advance by Lender (which approval in each case shall not be
unreasonably withheld or delayed) and under the supervision of a consulting
engineer approved in advance by Lender.  All costs and expenses of such Remedial
Work (including without limitation the reasonable fees and expenses of Lender’s
counsel) incurred in connection with monitoring or review of the Remedial Work
shall be paid by Indemnitors.  If Indemnitors shall fail or neglect to timely
commence or cause to be commenced, or shall fail to diligently prosecute to
completion, such Remedial Work, Lender may (but shall not be required to) cause
such Remedial Work to be performed; and all costs and expenses thereof, or
incurred in connection therewith (including, without limitation, the reasonable
fees and expenses of Lender’s counsel), shall be paid by Indemnitors to Lender
forthwith after demand and shall be paid to Lender by Indemnitors upon demand.
 
 
4

--------------------------------------------------------------------------------

 


7.            Joint and Several Obligations.  The obligations of Indemnitors
hereunder shall be the joint and several obligations of Indemnitors, and the
representations, warranties, covenants and agreements of Indemnitors shall be
the joint representations, warranties, covenants and agreements of Indemnitors.


8.            Notices.


(a)          All notices, demands, requests, and other communications desired or
required to be given hereunder (“Notices”), shall be in writing and shall be
given by: (i) hand delivery to the address for Notices; (ii) delivery by
overnight courier service to the address for Notices; or (iii) sending the same
by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.


(b)          All Notices shall be deemed given and effective upon the earlier to
occur of: (i) the hand delivery of such Notice to the address for Notices; (ii)
one business day after the deposit of such Notice with an overnight courier
service by the time deadline for next day delivery addressed to the address for
Notices; or (iii) three business days after depositing the Notice in the United
States mail as set forth in (a)(iii) above.  All Notices shall be addressed to
the following addresses:


Indemnitors:
Leawood TCP, LLC
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio  43215-3467
Attention: General Counsel
 
And to:
Glimcher Properties Limited Partnership
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio  43215-3467
Attention: General Counsel

 
 
5

--------------------------------------------------------------------------------

 
 
 
With a copy to:
Frost Brown Todd LLC
One Columbus
10 West Broad Street, Suite 2300
Columbus, Ohio  43215-3467
Attention:  John I. Cadwallader, Esq.
 
Lender:
ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia  30327-4349
Attention: Mortgage Loan Servicing Department
 
And to:
ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia  30327-4349
Attention:  Real Estate Law Department
 
With a copy to:
Bryan Cave LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, Georgia  30309-3488
Attention:  John R. Parks, Esq.



or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice.  Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.


9.            General.


(a)          Effect.  This Agreement (i) shall become effective on the date
hereof and (ii) shall, together with the Loan Documents (as defined in the
Mortgage), represent the complete understanding between or among the parties
hereto as to the subject matter hereof, and supersede all prior written, and all
oral, negotiations, representations, guaranties, warranties, promises,
statements or agreements between or among the parties hereto as to the same.  No
determination by any court, governmental body or otherwise that any provision
hereof is invalid or unenforceable in any instance shall affect the validity or
enforceability of (i) any other provision hereof, or (ii) such provision in any
circumstance not controlled by such determination.  Each such provision shall be
valid and enforceable to the full extent allowed by, and be construed wherever
possible as being consistent with, applicable law.
 
 
6

--------------------------------------------------------------------------------

 


(b)          Amendment.  This Agreement may be amended by and only by an
instrument executed and delivered by each party hereto.


(c)          Applicable Law.  This Agreement shall be given effect and construed
by application of the law (without regard to the principles thereof governing
conflicts of law) of Kansas, and any action or proceeding arising hereunder
shall be brought in the courts of Kansas, except that if any such action or
proceeding arises under the constitution, laws or treaties of the United States
of America, or if there is a diversity of citizenship between the parties
thereto, so that it is to be brought in a United States District Court, it shall
be brought in the United States District Court for the federal judicial district
in which the Premises is located.


(d)          Construction.  As used herein, (i) the term “person” means a
natural person, a trustee, a corporation, a partnership, a limited liability
company and any other form of legal entity; and (ii) all references made (1) in
the neuter, masculine or feminine gender shall be deemed to have been made in
all such genders, (2) in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well, (3) to the
“Indemnitors” shall be deemed to refer to each person who is a signatory hereto
and its respective heirs, personal representatives, successors and assigns, and
(4) to any section, subsection, paragraph or subparagraph shall, unless therein
expressly indicated to the contrary, be deemed to have been made to such
section, subsection, paragraph or subparagraph of this Agreement.  The headings
of the sections, subsections, paragraphs and subparagraphs hereof are provided
herein for and only for convenience of reference, and shall not be considered in
construing their contents.  Each, if any, writing referred to herein as being
attached hereto as an exhibit or otherwise designated herein as an exhibit
hereto is hereby made a part hereof.


(e)          Assignment.  This Agreement shall be binding on and shall inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns hereunder.


(f)           Time of Essence.  Time shall be of the essence in the performance
of this Agreement.


(g)          Liability.  The Indemnitors shall be jointly and severally liable
for adhering to the terms and satisfying the conditions hereof.  Notwithstanding
the terms of any other agreement evidencing or securing the Loan, the liability
of the Indemnitors hereunder is not limited to the Premises and is not secured
thereby, and Lender shall have full recourse to any and all assets of the
Indemnitors with respect to any claim hereunder.


(h)          Waiver of Jury Trial.  THE PARTIES HERETO, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS
AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS,
WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY HERETO.  NO PARTY SHALL SEEK TO
CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY ALL PARTIES.
 
 
7

--------------------------------------------------------------------------------

 


(i)           Agreement not Secured by Mortgage.  The obligations, covenants,
agreements and liabilities of Indemnitors created in this Agreement are not
secured by the Mortgage.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
8

--------------------------------------------------------------------------------

 


WITNESS the due execution of this Agreement as of the day and year first above
written.





 
LEAWOOD TCP, LLC, a Delaware limited liability
company
 
  By: 
Glimcher Properties Limited Partnership, a
Delaware limited partnership, Sole Member
 
   
By:   Glimcher Properties Corporation, a
         Delaware corporation, Sole General Partner
 
   
          By:         /s/ Mark E. Yale                                 
          Name:    Mark E. Yale
          Title:      Executive Vice President, Chief
                         Financial Officer and Treasurer

















[SIGNATURES CONTINUED ON FOLLOWING PAGE]
 
 
9

--------------------------------------------------------------------------------

 
 
[SIGNATURES CONTINUED FROM PRECEDING PAGE]





 
GLIMCHER PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited partnership
 
  By: 
Glimcher Properties Corporation, a
Delaware corporation, Sole General Partner
 
   
By:   Glimcher Properties Corporation, a
         Delaware corporation, Sole General Partner
 
   
          By:         /s/ Mark E. Yale                                 
          Name:    Mark E. Yale
          Title:      Executive Vice President, Chief
                         Financial Officer and Treasurer



 
10

--------------------------------------------------------------------------------

 


EXHIBIT “A”




Attach Legal Description for the Premises
 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”


Indemnitors’ Hazardous Substances Covenants,
Warranties and Representations


1.
Indemnitors, for themselves and their respective successors and assigns, based
upon the Phase I report issued by EBI Consulting (EBI Project No. 11114046),
covenant, warrant and represent that,



 
A.
No Hazardous Substances have been, or shall be discharged, disbursed, released,
stored, treated, generated, disposed of or allowed to escape or migrate, or
shall threaten to be injected, emptied, poured, leached or spilled (collectively
referred to as a “release”) on or from the Premises.



 
B.
No asbestos or asbestos-containing materials have been or will be installed,
used, incorporated into, placed on or disposed of on the Premises.



 
C.
No polychlorinated biphenyls (“PCBs”) are or will be located on or in the
Premises, in the form of electrical transformers, fluorescent light fixtures
with ballasts, cooling oils or any other device.



 
D.
No underground storage tanks are or will be located on the Premises or were
located on the Premises and subsequently removed or filled.



 
E.
No investigation, administrative order, consent order and agreement, litigation,
settlement, lien or encumbrance with respect to Hazardous Substances is
proposed, threatened, anticipated or in existence with respect to the Premises.



 
F.
The Premises and Indemnitors’ operations at the Premises are in compliance with
all applicable Environmental Laws including without limitation any state and
local statutes, laws and regulations.  No notice has been served on any
Indemnitor, or subsidiary of any Indemnitor, from any entity, government body or
individual claiming any violation of any law, regulation, ordinance or code, or
requiring compliance with any law, regulation, ordinance or code, or demanding
payment or contribution for environmental damage or injury to natural
resources.  Copies of any such notices received after settlement shall be
forwarded to Lender within five (5) business days of their receipt.



 
G.
Borrower has no knowledge of the release or threat of release of any Hazardous
Substances from any land adjoining or in the immediate vicinity of the Premises.



 
H.
No portion of the Premises is a wetland or other water of the United States
subject to jurisdiction under Section 404 of the Clean Water Act (33 U.S.C.
§1344) or any comparable state statute or local ordinance or regulation defining
or protecting wetlands or other special aquatic areas.

 
 
1

--------------------------------------------------------------------------------

 
 
 
I.
There are no concentrations of radon or other radioactive gases or materials in
any buildings or structures on the Premises that exceed background ambient air
levels.



 
J.
To the best of Indemnitors’ knowledge, there have been no complaints of illness
or sickness alleged to have resulted from conditions inside any buildings or
structures on the Premises.



2.
Failure to comply with any provision in Section 1 of this Exhibit “B” shall be
deemed to be an Event of Default under the Mortgage described in the
Environmental Indemnification Agreement to which this Exhibit “B” is attached.



 
 
 
2




